DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 15/931,036 dated 10 June 2022, responding to the 31 March 2022 Office Action provided in the rejection of claims 1-20, wherein claims 1, 11, and 19 have been amended, and claims 3-9, 13-17, and 20 have been canceled.
The prior art rejections as presented in the previous Office action have been withdrawn in light of Applicant’s arguments and the amendments to the claims.
Claims 1-2, 10-12, and 18-19 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 2 August 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 10-12, and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-2, 10-12, and 18-19 are directed to the abstract idea of a mental process, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
As per claim 1, and similarly in claims 11 and 19, the claim recites, in part, a method for resource allocation…the method being performed…and comprising: …; identifying an internal running scenario of the target application according to the at least one system event; acquiring a strategy for performance improvement corresponding to the internal running scenario; adjusting allocation of system resources of the target application according to the strategy for performance improvement; wherein the at least one system event comprises a touch screen event, the touch screen event comprises an event of touching a running interface of the target application, the touch screen event comprises touch position information, and identifying the internal running scenario of the target application according to the at least one system event comprises: determining a selected function of the target application according to the touch position information; and determining the internal running scenario of the target application according to the selected function. These steps describe the concept of a mental process, which corresponds to concepts identified as abstract ideas by the courts. The concept described in claim 1, and similarly in claims 11 and 19, is not meaningfully different than those found by the courts to be abstract ideas. As such, the description in claim 1, and similarly in claims 11 and 19, of a allocating based on acquired system events is an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of “acquiring at least one system event associated with a target application in response to detecting that the target application is running in a foreground”, and “mobile terminal” having an “operating system” that performs the method, “at least one application”, and a “touch screen”. The mobile terminal, operating system, and application are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The acquiring at least one system event associated with a target application in response to detecting that the target application is running in a foreground amounts to no more than mere data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements of “acquiring at least one system event associated with a target application in response to detecting that the target application is running in a foreground”, and “mobile terminal” having an “operating system” that performs the method, “at least one application”, and a “touch screen”. The “mobile terminal,” “operating system,” and “application” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components schedule jobs does not impose any meaningful limit on the computer implementation of the abstract idea. The “acquiring at least one system event associated with a target application in response to detecting that the target application is running in a foreground” is a process of mere data gathering. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
As per claim 2, and similarly in claim 12, the claim recites the additional limitation wherein the target application comprises a camera application, and an internal running scenario of the camera application comprises at least one of: entering a preview interface, preview, auto focus, photographing and saving, switching between portrait and landscape, location based augmented reality (AR), panorama mode, or exiting, features which only further describe the abstract idea itself. Therefore, claims 2 and 12 do not include features that amount to significantly more than that idea.
	As per claim 10, and similarly in claim 18, the claim recites the additional limitation wherein the system resources include at least one of: central processing unit (CPU) resources, graphics processing unit (GPU) resources, memory- and-bandwidth resources, disk resources, and network resources; and the network resources comprises network resources of a data network, network resources of a wireless fidelity (Wi-Fi) network, or control parameters of a Bluetooth module of the mobile terminal, features which only further describe the abstract idea itself. Therefore, claims 2 and 12 do not include features that amount to significantly more than that idea.

Allowable Subject Matter
Claims 1-2, 10-12, and 18-19 are objected to as being subject to a 35 U.S.C 101 rejection, but would be allowable if rewritten in to overcome the 35 U.S.C. 101 rejection as applied herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R LABUD/Examiner, Art Unit 2196